Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments in light of the amendment filed on 6/1/2022, with respect to the rejection of claims 1-19 under 35 U.S.C. §101 have been fully considered and are persuasive.  Therefore, the statutory double patenting rejection that was specifically mapped out in Office Action filed 2/1/2022 is withdrawn.  However, upon further consideration, a new ground of rejection under statutory double patenting is made for claims 4 and 13-19 as provided below.
Claim Objections
Claim 4 is objected to because of the following informalities: there should be an semicolon instead of a colon after the third substantive limitation in the claim.  Appropriate correction is required.
Double Patenting 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4 and 13-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12 and 13-19, of prior U.S. Patent No. 10,360,222 (hereinafter Patent). This is a statutory double patenting rejection. Per MPEP 608.01(n)(III), “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.  Claim 12 of the Patent incorporates by reference all of the limitations of claim 4 of the Patent.  A mapping of instant claim 4 vis-à-vis claim 12 of the Patent is provided below. 
Claim 4 (Instant Application)

Claim 4. A method for generating an ideal post time for a user of a social networking site, the method comprising:
	acquiring attributes of followers that follow the activity of the user on the social networking site;
	collecting timelines for each of the followers according to an available sequence of follower posts and times of those posts;
	computing and assigning a score to each of the followers based on user interests and the follower attributes: 




generating activity models for each of the followers based on the timelines;
weighting the activity models based on the score assigned to each of the followers; and
aggregating the weighted activity models of the followers.
Claim 12 (Patent)

Claim 4. A method for generating an ideal post time for a user of a social networking site, the method comprising:   
	acquiring attributes of followers that follow the activity of the user on the social networking site;
	collecting timelines for each of the followers according to an available sequence of follower posts and times of those posts; 
	computing and assigning a score to each of the followers based on user interests and the follower attributes.

Claim 12. The method for generating an ideal post time for a user of a social networking site of claim 4, the method further comprising:
	generating activity models for each of the followers based on the timelines; 
	weighting the activity models based on the score assigned to each of the followers; and
	aggregating the weighted activity models of the followers.


Claims 13-19 of the instant claims appear identical to claims 13-19 of the Patent.
Allowable Subject Matter
Claims 1 and 7-11 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claim 1 as highlighted in Figure 1 of the instant Drawings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125